UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50587 NATIONAL PATENT DEVELOPMENT CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 13-4005439 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 10 East 40th Street, Suite 3110, New York, NY 10016 (Address of principal executive offices) (Zip code) (646) 742-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of August 10, 2007, there were 17,884,969 shares of the registrant’s common stock, $0.01 par value, outstanding. EXPLANATORY NOTE This amendment on Form 10-Q/A (this “Form 10-Q/A”) to the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2007 (the “2007 Second Quarter”), originally filed by National Patent Development Corporation (the “Company”) with the Securities and Exchange Commission (the “SEC”) on August 14, 2007 (the “Form 10-Q”), is being filed with the SEC for the purpose of correcting an error in the interim financial statements and other financial information for the three and six months ended June 30, 2007 contained in the Form 10-Q, which resulted from the improper recording of deferred state income taxes recorded with respect to the exchange of shares of Valera Pharmaceuticals, Inc. held by the Company for shares of Indevus Pharmaceuticals, Inc. Financial data for the six months ended June 30, 2007 has been restated by decreasing net income and net income per share as follows: Unaudited Six Months Ended June 30, 2007 (Previously Reported) Adjustment Six Months Ended June 30, 2006 (As Restated) (in thousands, except per share data) Net income 15,188 (345 ) 14,843 Net income per share Basic 0.85 (0.02 ) 0.83 Diluted 0.85 (0.02 ) 0.83 Financial data for the 2007 Second Quarter has been restated by decreasing net income and net income per share as follows: Unaudited Three Months Ended June 30, 2007 (Previously Reported) Adjustment Three Months Ended June 30, 2006 (As Restated) (in thousands, except per share data) Net income 15,615 (345 ) 15,270 Net income per share Basic 0.87 (0.02 ) 0.85 Diluted 0.87 (0.02 ) 0.85 This amendment also revises Part I, Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” to reflect the impact of the changes in the interim financial statements thereon, and Part I, Item 4. “Controls and Procedures” to identify material deficiencies in the Company’s disclosure controls and procedures as of June 30, 2007 and the manner in which the Company is addressing such deficiencies. As a result of this amendment, the certifications, pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Form 10-Q have been re-executed and re-filed as of the date of this Form 10-Q/A, as reflected in Part II, Item 6. “Exhibits”. Except as described above, no other changes have been made to the Form 10-Q.This Form 10-Q/A does not amend or update any other information set forth in the Form 10-Q. NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page No. Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Operations- Three months and six months ended June 30, 2007 and 2006 (unaudited) 1 Condensed Consolidated Statements of Comprehensive Loss- Three months and six months ended June 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Balance Sheets - June 30, 2007 (unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure about Market Risk 35 Item 4. Controls and Procedures 35 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6. Exhibits 37 Signatures 38 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Sales $ 38,134 $ 31,161 $ 70,065 $ 62,366 Cost of sales 31,344 25,627 58,185 51,619 Gross margin 6,790 5,534 11,880 10,747 Selling, general and administrative expenses (6,269 ) (5,073 ) (10,971 ) (9,795 ) Operatingprofit 521 461 909 952 Interest expense (506 ) (464 ) (832 ) (843 ) Gain on exchange of Valera for Indevus shares 17,031 17,031 Investment and other income (loss) (835 ) 55 (769 ) (182 ) Income (loss) before income tax expense andminority interest 16,211 52 16,339 (73 ) Income tax expense (700 ) (125 ) (1,060 ) (346 ) Income (loss)before minority interest 15,511 (73 ) 15,279 (419 ) Minority interest (241 ) (45 ) (436 ) (136 ) Net income (loss) $ 15,270 $ (118 ) $ 14,843 $ (555 ) Net income (loss) per share Basic $ 0.85 $ (0.01 ) $ 0.83 $ (0.03 ) Diluted $ 0.85 $ (0.01 ) $ 0.83 $ (0.03 ) See accompanying notes to condensed consolidated financial statements. 1 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net income (loss) $ 15,270 $ (118 ) $ 14,843 $ (555 ) Other comprehensive income (loss), before tax: Net unrealized gain (loss) on available-for-sale-securities (a) (796 ) 286 (618 ) 4,582 Reclassification adjustment principally for gain on exchange of Valera securities recognized in merger included in net income (4,614 ) - (4,614 ) - Net unrealized gain (loss) on interest rate swap, net of minority interest 2 21 (46 ) 66 Comprehensive income before tax 9,862 189 9,565 4,093 Income tax (expense) benefit related to items of other comprehensive income (loss) 3 (8 ) 18 (26 ) Comprehensive income $ 9,865 $ 181 $ 9,583 $ 4,067 (a)Includes gains of $65 for the three months ended June 30, 2007 and $231for the six months ended June 30, 2007 of Valera to date of merger and loss of $763 for the three and six months ended June 30, 2007 of Indevus from date of merger. See accompanying notes to condensed consolidated financial statements. 2 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, 2007 2006 Assets (unaudited) Current assets Cash and cash equivalents $ 4,062 $ 4,485 Accounts receivable, less allowance for doubtful accounts of$497 and $566 22,974 11,939 Receivable from GP Strategies Corporation 251 Inventories 27,655 22,535 Prepaid expenses and other current assets 500 724 Investment in marketable securities of Indevus, available for sale 15,799 Deferred tax asset 597 791 Total current assets 71,587 40,725 Property, plant and equipment, net 3,406 2,925 Investment in Valera including available for sale securities of $4,823 5,995 Other marketable securities available for sale 244 343 Deferred tax asset 193 Other assets 3,847 3,286 Total assets $ 79,277 $ 53,234 Liabilities and stockholder’s equity Current liabilities Current maturities of long-term debt $ 257 $ 151 Short term borrowings 25,012 18,414 Deferred tax liability 345 Accounts payable and accrued expenses 17,883 9,978 Payable to GP Strategies Corporation 74 Total current liabilities 43,571 28,543 Long-term debt less current maturities 1,570 1,332 Deferred tax liability 279 279 Other liabilities 1 247 Minority interest 2,770 1,696 Common stock subject to exchange rights 477 Stockholder’s equity Common Stock 180 178 Additional paid-in capital 26,097 25,990 Retained earnings (deficit) 5,666 (9,177 ) Accumulated other comprehensive (loss) income (926 ) 4,334 Treasury stock (408 ) (188 ) Total stockholder’s equity 30,609 21,137 Total liabilities and stockholder’s equity $ 79,277 $ 53,234 See accompanying notes to condensed consolidated financial statements. 3 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six months ended June 30, 2007 2006 Cash flows from operations: Net income (loss) $ 14,843 $ (555 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 368 388 Minority interest 436 136 Expenses paid in common stock 31 44 Deferred income taxes 345 (7 ) Stock based compensation 248 Gain on issuance of stock by subsidiary (1 ) Gain on exchange of Valera for Indevus shares (17,031 ) Loss on sales of Indevus shares 236 Changes in other operating items, net of effect ofacquisition of Right-Way (3,071 ) (3,152 ) Net cash used in operations (3,596 ) (3,146 ) Cash flows from investing activities: Additions to property, plant and equipment, net (849 ) (297 ) Acquisition of additional interest in Five Star (106 ) Acquisition of Right-Way by Five Star (3,399 ) Repayment of receivable from GP Strategies 325 417 Net cash(used in) provided by investing activities (4,029 ) 120 Cash flows from financing activities: Proceeds from sale of common stock 480 Purchase of treasury stock (220 ) Proceeds from short-term borrowings 6,598 2,773 Proceeds from (repayment of) long-term debt, net 344 (179 ) Net cash provided by financing activities 7,202 2,594 Net decrease in cash and cash equivalents (423 ) (432 ) Cash and cash equivalents at beginning of period 4,485 5,115 Cash and cash equivalents at end of period $ 4,062 $ 4,683 Cash paid for: Interest $ 897 $ 937 Taxes $ 18 $ 80 Non cash investing activities: Acquisition of stock of Indevus in exchange for stock of Valera in a merger transaction $ 14,960 See accompanying notes to the condensed consolidated financial statements. 4 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) 1.Basis of presentation and summary of significant accounting policies Basis of presentation The accompanying Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2007 and 2006, the Condensed Consolidated Statements of Comprehensive Loss for the three months and six months ended June 30, 2007 and 2006, the Condensed Consolidated Balance Sheet as of June 30, 2007 and the Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 have not been audited, but have been prepared in conformity with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2006 as presented in our Annual Report on Form 10-K.In the opinion of management, this interim information includes all material adjustments, which are of a normal and recurring nature, necessary for a fair presentation.The results for the 2007 interim periods are not necessarily indicative of results to be expected for the entire year. Description of business. National Patent Development Corporation (the “Company” or “National Patent Development”), through its wholly owned subsidiary, MXL Industries, Inc. (“MXL”), manufactures polycarbonate parts requiring strict adherence to optical quality specifications, and in the application of abrasion and fog resistant coating to these parts.Products include shields and face masks and non-optical plastic products. The Company’s 58% owned subsidiary, Five Star Products, Inc. (“Five Star”), is engaged in the wholesale distribution of home decorating, hardware and finishing products.It serves over 3,500 independent retail dealers in the Northeast and Mid-Atlantic states.Products distributed include paint sundry items, interior and exterior stains, brushes, rollers, caulking compounds and hardware products.In January 2007, the Company purchased 305,137 shares of Five Star common stock, which represented 2% of the then outstanding Five Star common stock, for $106,000. On April 5, 2007, Five Star acquired substantially all the assets of Right-Way Dealer Warehouse, Inc. (“Right-Way”) including all of Right-Way’s Brooklyn Cash & Carry business and operations, which sells paint sundries and hardware supplies to local retail stores (see Note 13). Revenue recognition.Revenue on product sales is recognized at the point in time when the product has been shipped, title and risk of loss has been transferred to the customer, and the following conditions are met: persuasive evidence of an arrangement exists, the price is fixed and determinable, and collectibility of the resulting receivable is reasonably assured.Allowances for estimated returns and allowances are recognized when sales are recorded. 5 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) Shipping and handling costs.Shipping and handling costs are included as a part of selling, general and administrative expense.These cost amounted to $1,444,000, $2,743,000, $1,301,000 and $2,545,000, for the three months and six months ended June 30, 2007 and 2006, respectively. Inventories.Inventories are valued at the lower of cost or market, using the first-in, first-out method. Derivatives and hedging activities.The interest rate swap and interest rate collar entered into by Five Star in connection with its Loan and Security Agreement (see Note 7) is being accounted for under SFAS No. 133, as amended, “Accounting for Derivative Instruments and Hedging Activities.” SFAS No. 133 requires all derivatives to be recognized in the balance sheet at fair value. Derivatives that are not hedges must be adjusted to fair value through earnings. If the derivative is a cash flow hedge, changes in the fair value of the derivative are recognized in other comprehensive income until the hedged item is recognized in earnings. The ineffective portion of a derivative’s change in fair value is immediately recognized in earnings. Changes in the fair value of the interest rate swap, which has been designated as a cash flow hedge, were recognized in other comprehensive income.Changes in the fair value of the interest rate collar are recognized in earnings.For the three and six months ended June 30, 2007 the Company recognized a gain of $6,000 and $5,000, respectively, and for the three and six months ended June 30, 2006 the Company recognized a loss of $11,000 and $16,000, respectively, as part of other income, for the changes in the fair value of the interest rate collar. 2. Accounting for uncertainty in income taxes - FASB Interpretation No. 48 In June 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006.The adoption of FIN 48 in the first quarter of 2007 did not have any effect on the Company’s consolidated financial statements.The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. The statute of limitations for assessment of federal, state & local income taxes by the taxing authorities is open for years 2004 to 2006. 3.Treasury Stock On December 15, 2006, the Company’s Board of Directors authorized the Company to repurchase up to 2,000,000 shares, or approximately 11%, of its outstanding shares of common stock from time to time either in open market or privately negotiated transactions.At June 30, 2007, the Company had repurchased 192,450 shares of its common stock for $408,000. 6 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) 4.Incentive stock plans and stock based compensation The Company and Five Star have stock-based compensation plans for employees and non-employee members of their respective Boards of Directors. The plans provide for discretionary grants of stock options, restricted stock shares, and other stock-based awards. The Company’s plan is administered by the Compensation Committee of the Board of Directors, consisting of non-employee directors, and the Five Star plan is administered by Five Star’s entire Board of Directors. Company Stock Option Plan On November 3, 2003, GP Strategies Corporation (“GPS”), which at the time was the Company’s parent, adopted an Incentive Stock Plan (the “2003 Plan”) under which 1,750,000 shares of the Company’s common stock are available for grant to employees, directors and outside service providers.The plan permits awards of incentive stock options, nonqualified stock options, restricted stock, stock units, performance shares, performance units and other incentives payable in cash or in shares of the Company’s common stock.The term of any option granted under the 2003 Plan will not exceed ten years from the date of grant and, in the case of incentive stock options granted to a 10% or greater holder in the total voting stock of the Company, three years from the date of grant.The exercise price of any option will not be less than the fair market value of the Common Stock on the date of grant or, in the case of incentive stock options granted to a 10% or greater holder in the total voting stock, 110% of such fair market value. On March 1, 2007the Company’s Board of Directors approved and adopted an amendment, subject to stockholder approval, (the “Amendment”) to the 2003 Plan increasing the aggregate number of shares of Company common stock issuable under the 2003 Plan from 1,750,000 shares to 3,500,000 shares (subject to adjustment as provided in the 2003 Plan), and increasing the per person limitation in the 2003 Plan from 250,000 shares to 2,500,000 shares. The Company expects to submit the Amendment to the Company’s stockholders for approval at the Company’s 2007 Annual Stockholders Meeting. In March 2007, the Company granted an aggregate of 3,200,000 nonqualified stock options under the 2003 Plan (including the options referred to in Note 12(a) and (b)), of which 632,830 were granted under the terms of the 2003 Plan as presently approved by the Company’s shareholders and the remainder were granted subject to shareholder approval of the amendments referred to below.The Company determined the estimated aggregate fair value of the 632,830 options which are not subject to shareholder approval on the date of grant to be $673,000 based on the Black-Scholes valuation model using the following assumptions: expected volatility of 49.27%, dividend yield of 0%, risk free interest of 4.5% and an expected life of 4 years.Upon shareholder approval (see below), the Company will determine the estimated aggregate fair value of the remaining 2,567,170 options based upon the closing price of the Company’s common stock on that date using the Black-Scholes valuation model. 7 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) A summary of the Company’s stock option activity as of June 30, 2007, and changes during the six months then ended, which includes option activity described above,is presented below: Stock Options Weighted Average ExercisePrice Weighted Average Contractual Term Aggregate IntrinsicValue Outstanding at January 1, 2007 - Granted 632,830 $ 2.45 Exercised Forfeited or expired Outstandingand expected to vest at June 30, 2007 632,830 2.45 3.3 $ 221,000 * Exercisable at June 30, 2007 - *The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. Five Star Stock Option Plan On January 1, 1994, Five Star’s Board of Directors adopted the Five Star Products, Inc. 1994 Stock Option Plan(the “1994 Five Star Plan”), which became effective when approved by the Five Star shareholders on August 5, 1994.On January 1, 2002, the Board of Directors amended the 1994 Five Star Plan increasing the total number of shares of common stock to 4,000,000 shares reserved for issuance, subject to adjustment.Options could be granted to any director, officer or other key employee of Five Star and its subsidiaries, and to consultants and other individuals providing services to Five Star.Although there are outstanding options which have been granted under 1994 Five Star Plan no further options may be granted under this Plan. On March 1, 2007, the Board of Directors of Five Star adopted the Five Star Products, Inc. 2007 Incentive Stock Plan (the “2007 Five Star Plan”), subject to the approval of the shareholders of Five Star.Five Star expects to submit the 2007 Five Star Plan to its shareholders for approval at the Five Star 2007 Annual Stockholders Meeting.Based upon the Company’s intent to vote its shares of Five Star in favor of the 2007 Five Star Plan, which will assure its approval, the financial effect of all options and restricted stock issued under the 2007 Five Star Plan are reflected as if shareholder approval had been obtained prior to the date of grant. Under the 2007 Five Star Plan, Five Star may grantawards of non-qualified stock options, incentive stock options (if the 2007 Five Star Plan is submitted to and approved by stockholders of Five Star prior to February 28, 2008), restricted stock, stock units, performance shares, performance units, and other incentives payable in cash or in shares of Five Star’s common stock to officers, employees or members of the Board of Directors of Five Star and its subsidiaries. Five Star is authorized to grant an aggregate of 2,500,000 shares of Five Star Common Stock under the 2007 Five Star Plan.Five Star may issue new shares or use shares held in treasury to deliver shares for equity grants or upon exercise of non-qualified stock options. 8 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) On March 2, 2007, subject to shareholder approval of the 2007 Five Star Plan, Five Star granted options under the 2007 Five Star Plan to purchase 250,000 shares of Five Star’s common stock to two employees and increased the exercise price and modified the EBITDA target of 400,000 options granted to an employee on October 18, 2006. The exercise price of the 650,000 options was equal to $0.38, the average of the closing bid and asked prices of the common stock on March 2, 2007. The options will vest if Five Star meets certain EBITDA targets over the next three years provided that the option holders continue to be employees of Five Star.Five Star determined the estimated aggregate fair value of these options on the date of grant to be $185,000 based on the Black-Scholes valuation model.Achievement of performance criteria was determined as probable in March 2007 and therefore compensation expense of $5,900 and $7,900 was recognized during the quarter and six months ended June 30, 2007. On April 5, 2007, in connection with anemployment agreement entered into withthe principal of Right-Way Dealer Warehouse, Inc. (see Note 13), Five Star granted him an option to purchase 200,000 shares of Five Star common stock under the 2007 Five Star Plan, subject to shareholder approval. The options will vest if Five Star meets certain EBITDA targets over the next three years proved that the option holder continues to be employed by Five Star Group. At June 30, 2007, Five Star determined that it was probable it would meet 2007 EBITDA targets and accordingly recorded a charge of $8,000 for the three and six months ended June 30, 2007. 9 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) A summary of Five Star’s stock option activity as of June 30, 2007, and changes during the six months then ended, which includes option activity described above,is presented below: Stock Options Weighted Average Exercise Price Weighted Average Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2007 1,050,000 $ 0.16 Granted 450,000 .47 Exercised (50,000 ) .15 $ 17,500 * Forfeited or Expired (450,000 ) .16 Outstanding at June 30, 2007 1,000,000 .42 3.3 $ 219,000 * Vested at June 30, 2007 150,000 .16 .3 Exercisable at June 30, 2007 150,000 .16 .3 $ 72,500 * *The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. During the six month period ended June 30, 2007, 400,000 options outstanding as of January 1, 2007 were modified. On March 2, 2007, subject to Five Star shareholder approval, Five Star granted 1,000,000 shares of restricted stock to its chief executive officer (see Note 12(b)) valued at $.38 per share under the 2007 Five Star Plan. This restricted stock will vest if Five Star meets certain EBITDA targets over the next three years provided that he continues to be employed by Five Star or the Company. In March 2007, Five Star determined that achievement of the performance criteria was probable and therefore compensation expense of $31,000 and $42,000 was recognized during the quarter and six months ended June 30, 2007. 10 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) 5.Per share data Income (loss) per share for the three months and six months ended June 30, 2007 and 2006 are calculated as follows (in thousands, except per share amounts): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Basic EPS Net income (loss) $ 15,270 $ (118 ) $ 14,843 $ (555 ) Weighted average shares outstanding 17,877 17,834 17,812 17,831 Basic earnings (loss) per share $ .85 $ (.01 ) $ .83 $ (.03 ) Diluted EPS Net income (loss) $ 15,270 $ (118 ) $ 14,843 $ (555 ) Weighted average 17,877 17,834 17,811 17,831 shares outstanding Dilutive effect of stock options 67 24 Diluted weighted average shares outstanding 17,944 17,834 17,835 17,831 Diluted earnings (loss) per share $ .85 $ (.01 ) $ .83 $ (.03 ) Outstanding warrants to acquire 1,423,887 common shares issued in December 2004 were not included in the diluted computation, as their effect would be anti-dilutive.In addition, the effect on the diluted computation of outstanding options and the convertible note of Five Star (see Note 12(d)) was anti-dilutive and accordingly did not effect such computation. 11 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) 6.Long-term debt Long-term debt Long-term debt is comprised of the following (in thousands): June 30, December 31, 2007 2006 MXL Pennsylvania Mortgage (a) $ 1,055 $ 1,105 MXL term loan (b) 772 377 Capital lease obligations - 1 1,827 1,483 Less current maturities (257 ) (151 ) $ 1,570 $ 1,332 a) The loan, which is collateralized by real estate and fixtures, requires monthly repayments of $8,333 plus interest at 2.5% above the one month LIBOR rate and matures on March 8, 2011, when the remaining amount outstanding of approximately $680,000 is due in full.The loan is guaranteed by GP Strategies Corporation (“GPS”), formerly the parent entity of MXL and the Company, under an agreement entered into concurrently with GPS’s spin-off of these entities. b) On November 27, 2006,MXL entered into a 5 year $785,000 Term Loan for the financing of machinery and equipment at 2.5% above the one month LIBOR rate, or .25% above the bank’s prime lending rate, as applicable.From November 2006 through May 2007 the Bank may disburse funds to MXL, and MXL will pay on a monthly basis, all accrued interest due the bank.In May 2007 the balance borrowed converted to a five year Term Loan, with monthly payments of principal and accrued interest through May 2012. The Term Loan is guaranteed by the Company and collateralized by MXL’s Lancaster, PA property. 7.Short-term borrowings Five Star short-term borrowings In 2003, Five Star obtained a Loan and Security Agreement (the “Loan Agreement”) with Bank of America Business Capital (formerly Fleet Capital Corporation) (the “Lender”).The Loan Agreement has a five-year term, with a maturity date of June 30, 2008.The Loan Agreement, as amended on August 1, 2005, provides for a $35,000,000 revolving credit facility, which allows Five Star to borrow based upon a formula of up to 65% of eligible inventory and 85% of eligible accounts receivable, as defined therein.The interest rates under the Loan Agreement consist of LIBOR plus a credit spread of 1.5% (6.87% at June 30, 2007) for borrowings not to exceed $15,000,000 and the prime rate (8.25% at June 30, 2007) for borrowings in excess of the above-mentioned LIBOR-based borrowings.The credit spreads can be reduced in the event that Five Star achieves and maintains certain performance benchmarks.At June 30, 2007 and December 31, 2006, approximately $24,262,000 and $17,664,000 was outstanding under the Loan Agreement and approximately $6,054,000 and $2,929,000 was available to be borrowed, respectively.Substantially all of Five Star’s assets are pledged as collateral for these borrowings. Under the Loan Agreement Five Star is subject to covenants requiring minimum net worth, limitations on losses, if any, and minimum or maximum values for certain financial ratios.As of June 30, 2007, Five Star was in compliance with all required covenants. 12 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) In connection with the Loan Agreement, Five Star also entered into a derivative transaction with the Lender.The derivative transaction is an interest rate swap and has been designated as a cash flow hedge.Effective July 1, 2004 through June 30, 2008, Five Star will pay a fixed interest rate of 3.38% to the Lender on notional principal of $12,000,000.In return, the Lender will pay to Five Star a floating rate, namely, LIBOR, on the same notional principal amount.The credit spread under the new Loan Agreement is not included in, and will be paid in addition to this fixed interest rate of 3.38%.The fair value of the interest rate swap amounted to $241,000 and $320,000 at June 30, 2007 and December 31, 2006, respectively and is included in other assets in the accompanying balance sheets. On June 17, 2004, Five Star also entered into a derivative interest rate collar transaction during the period from July 1, 2004 through June 30, 2008, on notional principal of $12,000,000.The transaction consists of an interest rate floor of 2.25%, whereas if LIBOR is below 2.25%, the Lender will pay to Five Star the difference between LIBOR and 2.25%, on the same notional principal amount.The transaction also consists of an interest rate cap of 5.75%, whereas if LIBOR is above 5.75%, Five Star will pay to the Lender the difference between LIBOR and 5.75%, on the same notional principal amount. MXL short-term borrowings On March 1, 2005, MXL obtained a Line of Credit Loan (the “MXL Line”) from M&T Bank with a one year term, maturing on March 1, 2006, which has been extended to June 30, 2008 on the same terms.The MXL Line provides for a $1,000,000 revolving credit facility, which is secured by MXL’s eligible accounts receivable, inventory and a secondary claim on the Lancaster, PA property. On November 27, 2006 the MXL Line was amended to a $900,000 line of credit.The interest rates under the MXL Line consist of LIBOR plus a credit spread of 2.5% or the prime rate.The MXL Line is subject to an unused commitment fee of 0.125% of the average daily unused balance of the line payable quarterly.The Company has guaranteed the MXL Line up to $785,000.At June 30, 2007 and December 31, 2006, $750,000 was outstanding under the MXL Line and $150,000 was available to be borrowed. 13 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and six months ended June 30, 2007 and 2006 (unaudited) The MXL Line contains certain financial covenants which are calculated on an annual basis at December 31.As of December 31, 2006, MXL was in compliance with all required covenants. 8.Inventories Inventories are comprised of the following (in thousands): June 30, 2007 December 31, 2006 Raw materials $ 420 $ 393 Work in process 370 149 Finished goods 26,865 21,993 $ 27,655 $ 22,535 9.Investment in Indevus Pharmaceuticals, Inc. Indevus Pharmaceuticals, Inc., a Delaware Corporation (“Indevus”), is a biopharmaceutical company, engages in the acquisition, development, and commercialization of products to treat urological, gynecological, and men’s health conditions. Effective April 18, 2007 (the “Effective Time”), all of the outstanding common stock of Valera Pharmaceuticals, Inc. (“Valera”) was acquired by Indevus, pursuant to the terms and conditions of an Agreement and Plan of Merger, dated as of December 11, 2006 (the “Merger Agreement”). Pursuant to the Merger Agreement, the Company, as a stockholder of Valera through MXL, received 1.1337 shares of Indevus common stock for each share of Valera common stock held by the Company immediately prior to the Effective Time. As a result, at the Effective Time, the 2,070,670 shares of Valera common stock held by the Company were converted into an aggregate of 2,347,518 shares of Indevus common stock. The shares are currently restricted pursuant to Rule 145 of the Securities Act of 1933, as amended (“Rule 145”).Such restricitions will generally lapse one year following the Effective Time.In April 2007, the Company recognized a pre-tax gain of $14,960,000 on the exchange of shares. The merger was treated as a tax free merger under Internal Revenue Code Section 368.In addition, for each share of Valera common stock held by the Company immediately prior to the Effective Time, the Company received one contingent stock right for each of three Valera product candidates in development - Supprelin-LA, a ureteral stent and VP003 (Octreotide implant)
